IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE DISTRICT OF MONTANA
BILLINGS DIVISION

BANK OF COLORADO,
Plaintiff,

VS.

WIBAUX 1, LLC, a Montana limited
liability company; JEFFREY W.
BERGER A/K/A JEFF BERGER;
TAMI M. BERGER A/K/A TAMI
BERGER; PRO-FRAC I-IEATING &
TRUCKING, LLC, a North Dakota
limited liability company; and UNITED
STATES OF AMERICA Acting
Through the INTERNAL REVENUE
SERVICE,

 

Defendants.

CV 18-149-BLG-SPW

ORDER

 

NUV 1 9 2018

C|erk, U S District Court
District Ol Montana
Bi||ings

Parties have filed Stipulated Motion to Stay Case Pending Outcome of the

Bergers’ Bankruptcy Plan and Motion to Dismiss Pro-Frac Heating & Trucking,

LLC, (Doc. 120.) Good cause appearing,

IT IS HEREBY ORDERED that the stipulated motion is granted, Defendant

Pro-Frac Heating & Trucking, LLC is dismissed from this case with prejudice, and

this case is stayed pending the earlier of: (l) a default by Bergers under Article 6.11

of the Plan or any other Plan default materially adversely affecting the Bank; or (2)

///

full payment of the Bank under the Plan.
IT IS ORDERED.

DATED this 19th day ofNove-mber, 2018.

?AW%/.z(/Mz;/

/SUSAN P. WATTERS
UNITED sTATEs DISTRICT JUDGE

